EXAMINER’S COMMENTS
Claims 1-3, 5-12 and 21-30 presented in the amendment filed on 8/16/2022 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: independent claims 1, 7, 21 and 25 and the respective depending claims are allowed. The closest prior art is that to US 10,349,692 (to the same inventive entity). Terminal disclaimer filed 8/16/2022 overcomes any obviousness type double patenting issues this application had with the '692 patent. Therefore the current application is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732